FILED
                                                                                                                     07/20/2022
                                                                                                                     07/21/2022
                                                                                                                Bowen Greenwood
                                                                                                        FILED
                                                                                                                CLERK OF THE SUPREME COURT
                                                                                                                     STATE OF MONTANA


                                                                                                      07/20/2022
                                                                                                             Case Number: PR 21-0081
                                                                                                  Commission on Practice
                                                                                                   of the Supreme Court
                                                                                                     State of Montana

                 BEFORE THE COMMISSION ON PRACTICE OF THE
                   SUPREME COURT OF THE STATE OF MONTANA
                                            *   *   *   *   *   *   *   *   *   *   *   *




IN THE MATTER OF MEGHAN M. DOUD,                                                Supreme Court Cause No.
                                                                                PR 21-0081
An Attorney at Law,
                                                                                ODC File No. 19-137
Respondent.
                                                                                ORDER STAYING
                                                                                PROCEEDINGS AND
                                                                                ORDERING INTERIM
                                                                                SUSPENSION


         Hearing on the Amended Complaint was scheduled to be heard on July 20,

2022. By email communication on July 15, 2022, the undersigned was advised that

Ms. Doud had agreed to proceed with a Rule 26 Conditional Admission. The

parties requested the hearing be re-set as a private Rule 26 hearing rather than a

contested hearing. The email communication also indicated an arrest warrant had

been issued by the Lewis and Clark County Attorney for Ms. Doud and her father,

Tim McKeon.'

         The parties were advised by reply email from the undersigned that the

request would be granted notwithstanding the request was after the deadline set by

the scheduling order in this matter. A telephone conference with counsel was




  Subsequent communications indicated the basis for the criminal charges was essentially the type of conduct
referred to in the Amended Complaint in these proceedings.


Order Staying Proceedings and Ordering interim Suspension                                             Page I                .80
scheduled for July 18, 2022, to discuss the manner in which the case would

proceed. During the telephone conference, the undersigned confirmed the hearing

would proceed as a Rule 26 hearing, with a notice to be issued and each of the

parties each would be expected to waive the requirement for at least 20 days'

notice as set by Rule 1=6(1), MRLADE. Counsel each agreed to the waiver_

        However, in the telephone conference, counsel for Ms_ Doud indicated that

with the existence of pending criminal charges his client would assert her

constitutional right against self-incrimination during the hearing, making it

virtually impossible to provide her an opportunity to present her defense. Ms.

Bucy, Chief Disciplinary Counsel, advised that based on her research, the

appropriate course is to stay these proceedings and impose an interim suspension

while the criminal case progresses. Counsel for Ms. Doud concurred and indicated

his client would stipulate on the record to this approach_

        On July 20, 2022, the Adjudicatory Panel rnet at the scheduled hour. Ms.

Bucy, Ms_ Doud and Mr. Vicevich were personally present. A stipulation was

filed with the Corrin-iission reflecting the foregoing approach_ Ms_ Doud confirmed

on the record her intention to invoke her Fifth Amendment rights. The Office of

Disciplinary Counsel orally moved amend the Amended C"c,mplezint to include a

request for an interim suspension_ Mr. Vicevich consented to the oral motion,

which was granted.



Order Staying Proceedings and Ordering Interim Suspension                 Page 2
        The Commission having considered these events, the stipulation, Ms.

Doud's assertion of her rights and the amendment to the A rnencici Complaint,

determines good cause exists to stay these proceedings and impose an interim

suspension of her right to practice law during the period of such stay. Authority to

enter this Order is found in Rules 1G(8), 413(1) and (3), 9A(7), 12D(2) and 22E of

the MRLDE. Accordingly,

        IT IS HEREBY ORDERED THAT these proceedins are stayed during the

pendency oaf Ms. Doud's criminal case.

        IT IS FURTHER ORDERED THAT the Stipulation of the parties is

accepted and the parties are required to comply with its provisions.

        IT IS FURTI-TER ORDERED THAT Ms. Doud and her counsel are to advise

the Commission and the Office of Disciplinary Counsel not less than five (5)

business days after her criminal case has been resolved by acquittal, final judgrnent

following plea bargain, trial, appeal or otherwise.

        IT IS FURTHER ORDERED THAT Megan Doud is suspended from the

practice of law during the interim until these proceedings are concluded.

        IT IS FURTHER ORDERED THAT Megan Doud shall comply with the

requirements of Rule 30, MRIADE regarding notice.

        IT IS FURTHER ORDERED THAT the Clerk of the Supreme Court shall

be requested to cause copies of this Order for interim suspension to be given to the



Order Staying Proceedings and Ordering Interirn Suspension                  Pac,e 3
Clerks of all of the District Courts of the State of Montana, all of the District

Judges of the State of Montana, the Clerk of the Federal District Court for the

District of Montana, the Clerk of the Circuit Court of Appeals of the Ninth Circuit,

the Chairperson of the Commission, and the Executive Director of the State Bar of

Montana, or as the Supreme Court otherwise rnay direct.

        DATED this 20th day ofJuly, 2022.

                                       COMMISSION ON PRACTICE OF THE
                                   SUPREME COURT OF THE STATE OF MONTANA




                                 CIEIZTIFICATE, OF SER:VICE

        The undersigned certifies that on the 20th day ofTuly, 2022, a true and

correct copy ofthe foregoing Order Staying Proceedings :and Ordering lnterim

Suspension was served via electronic service as follows:

  Pamela D. Bucy, Esq.
  Chief Disciplinary Counsel
  labucv(cr rnontanaodc.org

  David L. Vicevich, Esq.
  Attorney for Respondent
  davenu


•14/_
Shelly S e it Office Administrator



Order Staying Proceedings and Ordering Interim Suspension                   Page 4
                                CERTIFICATE OF SERVICE


I, Shelly Smith, hereby certify that I have served true and accurate copies of the foregoing Other
- Other to the following on 07-20-2022:


Pamela D. Bucy (Attorney)
P.O. Box 1099
Helena MT 59624
Representing: Office of Disciplinary Counsel
Service Method: eService

David L. Vicevich (Attorney)
3738 Harrison Ave.
Butte MT 59701
Representing: Meghan Doud
Service Method: eService

Ward E. Taleff (Attorney)
300 River Drive North,
Suite 5
GREAT FALLS MT 59401
Service Method: eService
E-mail Address: ward@talefflaw.com




                                                            Electronically Signed By: Shelly Smith
                                                                                Dated: 07-20-2022